Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 1 of 32 PageID #: 5159




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

 GUEST TEK INTERACTIVE
 ENTERTAINMENT LTD.,

              Plaintiff,

       v.                               Civil Action No. 18-1394-RGA

 NOMADIX, INC.,

              Defendant.                 REDACTED PUBLIC VERSION

      LETTER TO THE HONORABLE RICHARD G. ANDREWS REGARDING
         DEFENDANT’S RESPONSIVE DISCOVERY DISPUTE LETTER

                                       Kenneth L. Dorsney (#3726)
                                       kdorsney@morrisjames.com
                                       Morris James LLP
                                       500 Delaware Avenue, Suite 1500
                                       Wilmington, DE 19801
                                       Telephone: (302) 888-6800

                                       ATTORNEYS FOR DEFENDANT
                                       NOMADIX, INC.


Dated: August 27, 2020
Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 2 of 32 PageID #: 5160



                                                                                   Kenneth L. Dorsney
                                                                                      302.888.6855
                                                                               kdornsey@morrisjames.com


VIA CM/ECF                                 August 27, 2020
The Honorable Richard G. Andrews
United States District Court for the District of Delaware
844 North King Street
Wilmington, DE 19801
Re:   Guest Tek Interactive Entertainment Ltd. v. Nomadix, Inc., No. 18-1394-RGA

Dear Judge Andrews:

         We write on behalf of Defendant Nomadix in response to Plaintiff Guest Tek’s August 25
letter (D.I. 109). Guest Tek’s letter mischaracterizes Nomadix’s document production, Guest Tek’s
requests for production (RFPs), and communications between the parties.
Nomadix’s Document Production: Throughout this case, Guest Tek’s position on document
production has been one contradiction after another. First, Guest Tek serves sweeping requests,
including requests for all documents relating to the sale, conception, development, operation, or
features of Nomadix’s gateways. (E.g., D.I. 109 at Ex. A, RFP Nos. 2, 31, 33.) Then, after asking
Nomadix to take on the burdensome and expensive task of collecting documents responsive to
these broad requests, Guest Tek accuses Nomadix of a “document dump.” (D.I. 109 at Ex. G.) And
after complaining about receiving too many documents that it asked for, Guest Tek then cites the
same requests and demands even more documents.
        In the face of such contradictions, Nomadix has sought to focus the parties’ discussions on
proportionality and practicalities, repeatedly requesting that Guest Tek identify with greater
specificity the documents it wants Nomadix to conduct renewed searching for. (See, e.g., Exs. 8-
10.) Guest Tek has refused to engage. Rather than point to specific documents or deposition
testimony proving that more searching will yield additional relevant and non-cumulative materials,
Guest Tek has consistently fallen back on sheer speculation that “there must be” additional relevant
documents. That same speculation is the entire basis for its letter brief. (D.I. 109.) Rather than
identify any concrete, specific documents Nomadix is known to possess but has failed to produce,
Guest Tek asks the Court to compel Nomadix to produce “all” documents in several sweeping,
open-ended categories—and Guest Tek makes this broad, unsubstantiated request with less than a
month until the close of fact discovery. At this late stage, Guest Tek should have a concrete basis
for requesting more discovery, and its requests should be narrowly tailored. Having offered only
speculation to support its broad requests for more discovery with just a few weeks left until the
discovery cutoff, Guest Tek has failed to demonstrate that the discovery it seeks is proportional to
the needs of the case. Fed. R. Civ. P. 26(b)(1).
       Nomadix conservatively estimates it has spent over            in response to Guest Tek’s
document requests, including ongoing fees for ESI processing and hosting. Nomadix has produced
almost 65,000 documents totaling more than 350,000 pages, all responsive to Guest Tek’s broad
RFPs.1 For example, RFP No. 31 seeks “all documents and things that refer or relate to, or embody,

1
  This is in addition to the nearly 80,000 documents Nomadix produced in the parties’ ongoing
litigation in the Central District of California; the parties have agreed they can use the documents

       500 Delaware Avenue, Suite 1500 | Wilmington, DE 19801-1494   T 302.888.6800 F 302.571.1750
           Mailing Address P.O. Box 2306 | Wilmington, DE 19899-2306    www.morrisjames.com
Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 3 of 32 PageID #: 5161

The Honorable Richard G. Andrews
August 27, 2020, Page 2

the sale by Nomadix of any Accused Product, including but not limited to any and all . . . purchase
orders, . . . invoices, . . .” (D.I. 109 at Ex. A.) Yet when Nomadix produced such purchase orders
and invoices, Guest Tek repeatedly characterized it as a “document dump.” (See, e.g., D.I. 109 at
Ex. G.) Similarly, Guest Tek complains about Nomadix’s production of documents regarding older
Nomadix products, but these products are predecessors to the accused products in this case, and
documents relating to them are responsive to Guest Tek’s RFPs regarding the conception and
development of the accused products. They are also relevant to proving the scope of the prior art.2
         In Guest Tek’s Third Set of RFPs, served June 19, Guest Tek provided somewhat narrower
requests. (D.I. 109 at Ex. B.) Some categories of documents identified in Guest Tek’s letter were
first requested in these June 19 RFPs. In response, Nomadix has conducted additional searching
and expects to produce in the next few days documents in the following categories: additional
documents reflecting sales of the accused products; additional price lists for the accused products;
additional annual financial summaries for Nomadix; additional documents concerning testing of
the accused products; and additional categories of documents not addressed in Guest Tek’s letter.
         Contrary to Guest Tek’s suggestion, Nomadix’s production of additional documents is not
proof that its earlier production was deficient. It shows Nomadix has engaged in discovery in good
faith, conducting additional searching in response to new requests and meet-and-confer
discussions, and supplementing its production as it finds additional documents responsive to Guest
Tek’s requests, both old and new. Guest Tek’s insistence that Nomadix identify by Bates number
documents responsive to each of Guest Tek’s RFPs is likewise unavailing. Such an identification
is neither required by the Federal Rules or Local Rules nor an endeavor Guest Tek has undertaken
with respect to its own production. Guest Tek offers no support for its assertions that Nomadix
must have various documents or that it is “inconceivable” that Nomadix does not have them.
Nomadix is a small company with approximately 45 employees and a stable, well-understood
business. Several employees have worked at Nomadix for over a decade and have built up
institutional knowledge not reflected in documents. Nomadix simply does not generate all the
types of documents that might be expected of a larger company.3 Nomadix has repeatedly
explained to Guest Tek during the parties’ meet-and-confers that it does not generate product-level
financial reports, such as profitability reports for the accused products. Further, Guest Tek
misunderstands the parties’ discussion regarding financial data. Nomadix does not possess a
“database that includes the . . . requested financial data.” Nomadix has explained that it maintains
a SalesForce database, which includes information regarding individual sales of Nomadix’s
products. Generating the product-level financial reports that Guest Tek seeks would require
significant effort and analysis on Nomadix’s part to create new documents, which is neither
required by the Federal Rules nor proportional to the needs of the case.



produced in the California case in this case as well.
2
  Contrary to Guest Tek’s complaints, Nomadix has produced metadata for the majority of its
documents. Documents collected and reviewed for prior litigation did not have associated
metadata, and the burden of re-collecting such documents (to the extent they still exist outside of
litigation counsel’s databases) would have been significant. In contrast, Guest Tek has produced
only limited metadata for only a handful of documents.
3
  In contrast, Guest Tek boasts more than 800 employees worldwide. Ex. 11.
Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 4 of 32 PageID #: 5162

The Honorable Richard G. Andrews
August 27, 2020, Page 3

          Guest Tek falsely states that Nomadix has produced no documents reflecting the internal
development and testing of the accused products, no price lists, and no documents that “provide
. . . in any way” revenue, costs, expenses, profitability, sales volume, manufacturing volume, or
margins. Nomadix has produced thousands of documents collectively across those categories. For
example, Nomadix has produced numerous internal documents reflecting the function of the
accused products, including the accused features. Indeed, Nomadix has produced the source code
for all accused products, and Guest Tek has had key technical documents since February 2019.4
Similarly, Guest Tek does not dispute that Nomadix has produced profit and loss statements or
thousands of invoices and purchase orders. Guest Tek’s request for all documents in these
categories reflects its disregard for proportionality. Nomadix has conducted diligent searches and
produced the nonprivileged, responsive materials it has located. To be absolutely certain Nomadix
had hunted down every last responsive document in its possession, no matter how duplicative of
what it has already produced and no matter how marginal its relevance, Nomadix would need to
spend hundreds of thousands of dollars on extracting terabytes of data, processing and loading that
data into a document-review system, having its attorneys spend thousands of hours review the
documents one by one, and preparing TIFF images and load files. Nomadix is not required to do
so. Fed. R. Civ. P. 26(b)(1). Any further open-ended document collection and review that Guest
Tek seeks from Nomadix without a concrete basis to believe such efforts will lead to new, non-
cumulative, relevant documents should be done at Guest Tek’s expense. U.S. ex rel. Carter v.
Bridgepoint Educ., Inc., 305 F.R.D. 225, 237–40 (S.D. Cal. 2015) (cost-shifting appropriate for
disproportionate discovery requests); Fed. R. Civ. P. 26(b)(2)(B), (b)(2)(C), (c)(1)(B).
Schedule: After failing to expeditiously prosecute this case, Guest Tek now seeks another
extension of the schedule. While Guest Tek heaps blame upon Nomadix, Guest Tek has sat on its
hands for extensive periods of time, manufacturing urgency as the close of discovery approaches.
Indeed, Guest Tek has failed to identify a single specific instance of direct infringement by an end
user of Nomadix’s accused products. (D.I. 110 at Ex. 3.) Guest Tek also has yet to articulate any
basis for seeking damages in this case. (D.I. 110 at Ex. 4.) Nor has Guest Tek yet noticed any
depositions.
         While Guest Tek has not demonstrated good cause for another extension of the discovery
deadline, Nomadix does not oppose a modest extension, subject to two conditions. First, Guest
Tek should not be allowed to serve more written discovery requests (interrogatories, RFPs, RFAs).
With less than a month until the current discovery cutoff, it is too late under the current schedule
to serve such requests; Guest Tek should not be allowed to use an extension to remedy any failure
to serve timely requests. Second, as requested in Nomadix’s opening letter (D.I. 110), the Court
should set September 10 as the deadline for Guest Tek to provide its final infringement contentions.
On those two conditions, Nomadix would not object to extending fact discovery to October 30 and
to shifting other pretrial dates accordingly.
        Moreover, in view of the repeated extensions that have occurred in this case over the last
five months (see D.I. 93, 99) and the apparent unwillingness of Guest Tek’s experts to travel to
the location of Nomadix’s source code agreed upon in the protective order (D.I. 35), Nomadix
respectfully suggests that a stay may be more appropriate until the impact of the pandemic on the
parties has subsided.

4
    The source code computer was returned to Guest Tek on August 27, 2020.
Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 5 of 32 PageID #: 5163

The Honorable Richard G. Andrews
August 27, 2020, Page 4


                                                      Respectfully,

                                                      /s/ Kenneth L. Dorsney

                                                      Kenneth L. Dorsney (#3726)

cc:   Counsel of Record (via CM/ECF and electronic mail)
Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 6 of 32 PageID #: 5164




                         EXHIBIT 8
         Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 7 of 32 PageID #: 5165


Andrea.Cheek

From:                             Mark.Lezama
Sent:                             Friday, June 5, 2020 9:20 PM
To:                               Carson, Charles C.
Cc:                               Samuels, Andrew; jying@mnat.com; Swope, Michael; Lesovitz, Jeffrey; Guest-TekDE;
                                  Nomadix.Guest-Tek; Andrea.Cheek; Dorsney, Kenneth L.
Subject:                          RE: Guest Tek v. Nomadix (Delaware)


Chuck,

Thanks for confirming that Guest Tek will supplement its infringement contentions by June 30 with discussion of specific
references to source code. Nomadix’s consent to Dr. Reiher reviewing source code was premised on receiving
supplementation in June that addresses Nomadix’s concerns with Guest Tek’s contentions, including with detailed
discussion of specific citations to the source code. We therefore take your e-mail to mean that Guest Tek will address all
the concerns Nomadix raised in Andrea’s May 12 letter, including: eliminating internal inconsistencies; replacing
ambiguous contentions with unambiguous, specific contentions; supporting Guest Tek’s assertions with detailed
discussion of, and pinpoint citations to, source code so that Guest Tek’s contentions do not rest on conclusory
assertions; producing the testing Guest Tek is relying on and explaining exactly how it supports its contentions; and
identifying the specific acts, persons, and context for each theory of infringement. If we misunderstand Guest Tek’s
intentions, please let us know right away. Nomadix would raise these issues with the Court immediately but for its
understanding that Guest Tek’s supplementation will resolve these issues.

We disagree with the assertions in your e-mail. In particular, it is not clear to us that the parties are at an impasse on
Nomadix’s document production or that the parties’ discussions have revealed sufficiently specific disagreements to
make a motion a productive exercise. Guest Tek just recently agreed to Nomadix’s offer to use documents produced in
the California litigation in this case, and that production includes documents Guest Tek seeks in this case. Moreover, for
many requests Guest Tek acknowledges that Nomadix has produced responsive documents and does not identify any
basis for believing additional responsive documents exist, yet Guest Tek suggests Nomadix’s production is incomplete.
While we recognize that we have made this observation before and Guest Tek has disagreed, it does not seem to us that
the parties are at an impasse so much as they need to find a way to discuss these issues more productively. To that end,
we intend to provide some more targeted comments next week on issues Guest Tek has raised.

Best regards,

Mark Lezama
Partner
mark.lezama@knobbe.com
949-721-5362 Direct

Knobbe Martens
2040 Main St., 14th Fl.
Irvine, CA 92614
www.knobbe.com/mark-lezama




From: Carson, Charles C. <ccarson@bakerlaw.com>
Sent: Thursday, June 4, 2020 3:53 PM
To: Mark.Lezama <Mark.Lezama@knobbe.com>
Cc: Samuels, Andrew <asamuels@bakerlaw.com>; jying@mnat.com; Swope, Michael <MSwope@bakerlaw.com>;
Lesovitz, Jeffrey <JLesovitz@bakerlaw.com>; Guest-TekDE <Guest-TekDE@bakerlaw.com>; Nomadix.Guest-Tek
<Nomadix.Guest-Tek@knobbe.com>; Andrea.Cheek <Andrea.Cheek@knobbe.com>; Dorsney, Kenneth L.
                                                            1
         Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 8 of 32 PageID #: 5166
<KDorsney@morrisjames.com>
Subject: RE: Guest Tek v. Nomadix (Delaware)

Mark,

Thank you for your letter dated June 2, 2020, responding in part to our letter dated May 13 and later follow-up
emails, all of which echoed concerns we’ve now raised for months regarding Nomadix’s document production.

First, thank you for agreeing to allow Dr. Reiher access to the Nomadix source code designated under the
protective order. Guest Tek will supplement its infringement contentions by June 30 to provide specific
references to the Nomadix source code and discussion of same. We note, however, that Guest Tek’s
supplementation of its infringement contentions and the development of its case more generally is hampered by
Nomadix’s continued refusal to produce documents in this case, which we have described with specificity to
you as further addressed below.

As for more recent versions of the source code, Guest Tek will supplement its paragraph 4(a) disclosures as you
suggest and then coordinate with Nomadix the logistics of adding the more recent versions of the code to the
laptop. We anticipate doing that immediately after Guest Tek’s June 30 supplementation.

Regarding Nomadix’s document production, the parties appear to be at an impasse. Contrary to your assertion
that Guest Tek has not identified specific documents it believes are missing from Nomadix’s production, this
information was in fact provided to you in our four-page May 13 letter, our subsequent May 21 email, in prior
correspondence dating back to 2019, and verbally during the parties’ multiple meet and confers. These are all
documents Nomadix agreed in its RFP responses to produce and has never asserted do not exist. Their absence
from Nomadix’s production and your refusal to address them with specificity in the parties’ discovery
correspondence, including your most recent June 2 letter, suggest that Nomadix has not searched for and
collected the documents. While you continue to assert vaguely that Nomadix’s production is “relevant and
responsive” and numbers in the “thousands” of documents, you have yet to identify by bates number any of the
specific documents we’ve identified as missing. Given the specificity we’ve already provided and your
insistence that Nomadix has met its discovery obligations and that its production is complete, we believe this
issue is now ripe for the Court’s resolution. Please let us know when your Delaware counsel is available to
reach out to chambers to schedule a discovery conference.

Regards,
Chuck


From: Mark.Lezama <Mark.Lezama@knobbe.com>
Sent: Tuesday, June 2, 2020 10:59 PM
To: Carson, Charles C. <ccarson@bakerlaw.com>
Cc: Samuels, Andrew <asamuels@bakerlaw.com>; jying@mnat.com; Swope, Michael <MSwope@bakerlaw.com>;
Lesovitz, Jeffrey <JLesovitz@bakerlaw.com>; Guest-TekDE <Guest-TekDE@bakerlaw.com>; Nomadix.Guest-Tek
<Nomadix.Guest-Tek@knobbe.com>; Andrea.Cheek <Andrea.Cheek@knobbe.com>; Dorsney, Kenneth L.
<KDorsney@morrisjames.com>
Subject: RE: Guest Tek v. Nomadix (Delaware)

Chuck,

I’m attaching a letter responding to your e-mails below, as well as regarding Dr. Reiher.

Best regards,

                                                             2
        Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 9 of 32 PageID #: 5167
Mark Lezama
Partner
mark.lezama@knobbe.com
949-721-5362 Direct

Knobbe Martens
2040 Main St., 14th Fl.
Irvine, CA 92614
www.knobbe.com/mark-lezama




From: Carson, Charles C. <ccarson@bakerlaw.com>
Sent: Thursday, May 28, 2020 1:08 PM
To: Mark.Lezama <Mark.Lezama@knobbe.com>
Cc: Samuels, Andrew <asamuels@bakerlaw.com>; jying@mnat.com; Swope, Michael <MSwope@bakerlaw.com>;
Lesovitz, Jeffrey <JLesovitz@bakerlaw.com>; Guest-TekDE <Guest-TekDE@bakerlaw.com>; Nomadix.Guest-Tek
<Nomadix.Guest-Tek@knobbe.com>; Andrea.Cheek <Andrea.Cheek@knobbe.com>; Dorsney, Kenneth L.
<KDorsney@morrisjames.com>
Subject: RE: Guest Tek v. Nomadix (Delaware)

Mark,

As you are aware, our ability to review the Nomadix source code in our Seattle office has been severely constrained over
the course of the last three months in light of the restrictions associated with the COVID-19 pandemic, which closed our
Seattle office. While the office remains closed, we were able to briefly review the code this week and have confirmed
that in fact versions 8.7 through 8.11 were provided to us. We do not, however, have versions 8.12 or 8.13 and request
that those versions of the code be provided to us no later than June 5 as requested below.

Thank you,
Chuck

From: Carson, Charles C.
Sent: Thursday, May 21, 2020 5:13 PM
To: 'Mark.Lezama' <Mark.Lezama@knobbe.com>
Cc: Samuels, Andrew <asamuels@bakerlaw.com>; jying@mnat.com; Swope, Michael <MSwope@bakerlaw.com>;
Lesovitz, Jeffrey <JLesovitz@bakerlaw.com>; Guest-TekDE <Guest-TekDE@bakerlaw.com>; Nomadix.Guest-Tek
<Nomadix.Guest-Tek@knobbe.com>; Andrea.Cheek <Andrea.Cheek@knobbe.com>; Dorsney, Kenneth L.
<KDorsney@morrisjames.com>
Subject: RE: Guest Tek v. Nomadix (Delaware)

Mark,

We have similarly yet to hear from Nomadix on the serious discovery issues Guest Tek has identified, not only in the last
two weeks but dating back months.

As Guest Tek has repeatedly brought to your attention, Nomadix’s discovery responses and document productions in
this case demonstrate a failure by Nomadix to meet its discovery and disclosure obligations. For example, we have on
multiple occasions raised the fact that the vast majority of Nomadix’s documents—i.e., nearly the entirety of the
200,000 page production last year—appear to have been recycled from an old case and, as such, appear to relate to
Nomadix gateway models from years ago that are not accused in this case. Further, because Nomadix failed to provide
metadata for these documents that could be used to date them, it has taken Guest Tek months to wade through this
voluminous production in an effort to confirm its apparent non-responsiveness to Guest Tek’s requests. Even Nomadix’s
most recent Feb 2020 production consists almost exclusively of documents dated more than a decade ago.

                                                            3
          Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 10 of 32 PageID #: 5168


In terms of technical documents addressing the accused functionality in the particular gateway models at issue, the only
Nomadix production that appears to have any relevance is its initial “core technical” production served prior to Guest
Tek’s document requests. That production consisted of source code and 374 documents. Even there, however, nearly
100 of the documents are duplicates (or very near duplicates), and many documents again relate to older Nomadix
boxes that are not accused. To provide a more concrete example of the deficiencies in Nomadix’s production (and as
described to you in our May 13 letter to which you have not responded), it appears Nomadix has produced only a
handful of internal documents that relate to the core accused functionality with respect to the bandwidth patents in this
case—i.e., documents addressing class-based queueing, weighted fair queueing and the shared unused features of the
Nomadix product. In addition, Nomadix has failed to supplement its core technical production to account for the
additional functionality accused as part of the subsequently added ’599 and ’681 patent claims. Finally, notwithstanding
Guest Tek’s paragraph 4(a) disclosures, which specifically identified versions 8.7, 8.8, 8.9, 8.10, and 8.11 of the code,
Nomadix has produced only the version 8.8 code and has further failed to supplement its production to include the
more recent versions 8.12 and 8.13 of the code.

Given the above, Guest Tek finds it inappropriate for Nomadix to have sat on Guest Tek’s infringement contentions for
eight months and now suddenly demand immediate supplementation. Guest Tek intends to supplement its contentions
in due course, but will not do so without the benefit of the discovery to which it is entitled and that Nomadix has long
ago agreed to produce but has thus far failed to do so. We request that Nomadix fully address the deficiencies
summarized above, in Guest Tek’s May 13 letter, and in Guest Tek’s prior correspondence no later than June 5.

Regarding the schedule, we are consulting with our client regarding Nomadix’s requested two-month extension and will
get back to you.

Regards,
Chuck



From: Mark.Lezama <Mark.Lezama@knobbe.com>
Sent: Wednesday, May 20, 2020 7:32 PM
To: Carson, Charles C. <ccarson@bakerlaw.com>
Cc: Samuels, Andrew <asamuels@bakerlaw.com>; jying@mnat.com; Swope, Michael <MSwope@bakerlaw.com>; Rocci,
Steven <SRocci@bakerlaw.com>; Guest-TekDE <Guest-TekDE@bakerlaw.com>; Nomadix.Guest-Tek <Nomadix.Guest-
Tek@knobbe.com>; Andrea.Cheek <Andrea.Cheek@knobbe.com>; Dorsney, Kenneth L. <KDorsney@morrisjames.com>
Subject: RE: Guest Tek v. Nomadix (Delaware)

Chuck,

We have yet to hear from Guest Tek on any of the serious discovery issues Nomadix has written on in the last two
weeks. Among several others, these issues include Guest Tek’s starkly deficient infringement contentions and whether
Guest Tek will be waiving privilege in connection with the inequitable-conduct claims. With fact discovery closing in two
months, these issues need to be resolved immediately. Moreover, the parties need to start scheduling depositions
beginning in June and running through July. The parties agreed that all depositions of party witnesses would take place
in the United States, yet Guest Tek represented to the California court that, in light of travel restrictions on its witnesses
due to the coronavirus, the June trial in that case needed to be postponed to August. Unless Guest Tek is prepared to
change positions on travel of its witnesses and is also prepared to immediately address the deficiencies and other
discovery issues Nomadix has raised, it seems that Guest Tek’s positions require extending the case schedule by another
two months. Please let us know Guest Tek’s position.

Best regards,

Mark Lezama
Partner
                                                              4
        Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 11 of 32 PageID #: 5169
mark.lezama@knobbe.com
949-721-5362 Direct

Knobbe Martens
2040 Main St., 14th Fl.
Irvine, CA 92614
www.knobbe.com/mark-lezama




From: Mark.Lezama <Mark.Lezama@knobbe.com>
Sent: Tuesday, May 19, 2020 6:57 PM
To: Carson, Charles C. <ccarson@bakerlaw.com>
Cc: Samuels, Andrew <asamuels@bakerlaw.com>; jying@mnat.com; Swope, Michael <MSwope@bakerlaw.com>; Rocci,
Steven <SRocci@bakerlaw.com>; Guest-TekDE <Guest-TekDE@bakerlaw.com>; Nomadix.Guest-Tek <Nomadix.Guest-
Tek@knobbe.com>; Andrea.Cheek <Andrea.Cheek@knobbe.com>; Dorsney, Kenneth L. <KDorsney@morrisjames.com>
Subject: RE: Guest Tek v. Nomadix (Delaware)

Chuck,

While we understand your arguments, we don’t agree that they are germane or meritorious; in particular, your
suggestion about Nomadix’s motivation is unproductive.

As we consider your comments and discuss with our client, we are still waiting for Guest Tek to confirm that, by May 25,
it will supplement its infringement contentions to address the concerns Nomadix has raised. Please respond on that
front, which will help advance the discussion on Dr. Reiher.

Best regards,

Mark Lezama
Partner
mark.lezama@knobbe.com
949-721-5362 Direct

Knobbe Martens
2040 Main St., 14th Fl.
Irvine, CA 92614
www.knobbe.com/mark-lezama




From: Carson, Charles C. <ccarson@bakerlaw.com>
Sent: Tuesday, May 19, 2020 5:27 PM
To: Mark.Lezama <Mark.Lezama@knobbe.com>
Cc: Samuels, Andrew <asamuels@bakerlaw.com>; jying@mnat.com; Swope, Michael <MSwope@bakerlaw.com>; Rocci,
Steven <SRocci@bakerlaw.com>; Guest-TekDE <Guest-TekDE@bakerlaw.com>; Nomadix.Guest-Tek <Nomadix.Guest-
Tek@knobbe.com>; Andrea.Cheek <Andrea.Cheek@knobbe.com>; Dorsney, Kenneth L. <KDorsney@morrisjames.com>
Subject: RE: Guest Tek v. Nomadix (Delaware)

Mark,

Thank you for your email. When the parties negotiated the protective order, there was a single family of asserted
patents in the case. Now there are three. In addition, the purpose of the protective order provision limiting the
disclosure of source code to two experts without prior consent would not be frustrated here given that Dr. Reiher
already has access to the same Nomadix code through the Canadian litigation. Further, given Dr. Reiher’s familiarity
with the source code and the Canadian counterpart to the asserted 681 patent, as well as the prior art that Nomadix is

                                                           5
       Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 12 of 32 PageID #: 5170
asserting in both cases, Guest should be allowed to engage Dr. Reiher to serve as an expert with respect to the 681
patent in Delaware. In light of all of the above, it would appear that Nomadix’s only motivation in objecting to Dr.
Reiher’s access to the Nomadix code as part of the Delaware action would be to prejudice Guest Tek’s ability to
efficiently and cost-effectively litigate its case in Delaware.

Please let us know by this Friday whether Nomadix will consent to Dr. Rieher’s access to the source code so that Guest
Tek, if necessary, can contact the Court and request a hearing to resolve the matter.

Regards,
Chuck

From: Mark.Lezama <Mark.Lezama@knobbe.com>
Sent: Tuesday, May 19, 2020 7:07 PM
To: Carson, Charles C. <ccarson@bakerlaw.com>
Cc: Samuels, Andrew <asamuels@bakerlaw.com>; jying@mnat.com; Swope, Michael <MSwope@bakerlaw.com>; Rocci,
Steven <SRocci@bakerlaw.com>; Guest-TekDE <Guest-TekDE@bakerlaw.com>; Nomadix.Guest-Tek <Nomadix.Guest-
Tek@knobbe.com>; Andrea.Cheek <Andrea.Cheek@knobbe.com>; Dorsney, Kenneth L. <KDorsney@morrisjames.com>
Subject: RE: Guest Tek v. Nomadix (Delaware)


[External Email: Use caution when clicking on links or opening attachments.]

Charles,

Since Guest Tek has already identified Mr. Gauthier and Dr. Dordal to review source code, Guest Tek cannot share
Nomadix’s source code with Dr. Reiher without Nomadix’s consent or the Court’s permission. Nomadix does not consent
at this time. If you can explain why Guest Tek needs Dr. Reiher to review as well, we would be happy to reconsider.

Best regards,

Mark Lezama
Partner
mark.lezama@knobbe.com
949-721-5362 Direct

Knobbe Martens
2040 Main St., 14th Fl.
Irvine, CA 92614
www.knobbe.com/mark-lezama




From: Carson, Charles C. <ccarson@bakerlaw.com>
Sent: Friday, May 15, 2020 2:15 PM
To: Andrea.Cheek <Andrea.Cheek@knobbe.com>; Mark.Lezama <Mark.Lezama@knobbe.com>; Dorsney, Kenneth L.
<KDorsney@morrisjames.com>; Nomadix.Guest-Tek <Nomadix.Guest-Tek@knobbe.com>
Cc: Samuels, Andrew <asamuels@bakerlaw.com>; jying@mnat.com; Swope, Michael <MSwope@bakerlaw.com>; Rocci,
Steven <SRocci@bakerlaw.com>; Guest-TekDE <Guest-TekDE@bakerlaw.com>
Subject: Guest Tek v. Nomadix (Delaware)

Counsel:

Pursuant to Section 2.5 of the Protective Order in this case (D.I. 35), please find attached the CV of Dr. Peter
Reiher, as well as a signed copy of Exhibit A to the Protective Order. In addition to Francois Gauthier and
                                                            6
         Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 13 of 32 PageID #: 5171

Peter Dordal, whom we have previously identified to you, Guest Tek intends to have Dr. Reiher review
HIGHLY CONFIDENTIAL – SOURCE CODE – RESTRICTED ACCESS ONLY material pursuant to the
Protective Order.

Dr. Reiher is employed as an Adjunct Professor at UCLA. His address is:

Peter Reiher
2195 Stradella Road
Los Angeles, CA 90077

Dr. Reiher’s engagements for the past three years are as follows:

          Guest Tek Interactive Entertainment Ltd. v. Nomadix, Inc., Canadian Federal Court Action No. T-448-
           17
          Sharp v. Bercerra, Case No. 2:18-cv-02317, E.D. Calif
          Gill v. C.R. Laurence Co., Inc, Case No. BC611501, Sup. Ct. Calif, Los Angeles

Regards,

Charles Carson
Counsel


Washington Square
1050 Connecticut Ave, N.W. | Suite 1100
Washington, DC 20036-5403
T +1.202.861.1771

ccarson@bakerlaw.com
bakerlaw.com




This email is intended only for the use of the party to which it is
addressed and may contain information that is privileged,
confidential, or protected by law. If you are not the intended
recipient you are hereby notified that any dissemination, copying
or distribution of this email or its contents is strictly prohibited.
If you have received this message in error, please notify us immediately
by replying to the message and deleting it from your computer.

Any tax advice in this email is for information purposes only. The content
of this email is limited to the matters specifically addressed herein
and may not contain a full description of all relevant facts or a
complete analysis of all relevant issues or authorities.

Internet communications are not assured to be secure or clear of
inaccuracies as information could be intercepted, corrupted, lost,
destroyed, arrive late or incomplete, or contain viruses. Therefore,
we do not accept responsibility for any errors or omissions that are
present in this email, or any attachment, that have arisen as a result
of e-mail transmission.



NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information.
Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender
by reply email and destroy all copies of the original message.


                                                                             7
       Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 14 of 32 PageID #: 5172



NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information.
Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender
by reply email and destroy all copies of the original message.




NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information.
Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender
by reply email and destroy all copies of the original message.




                                                                   8
Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 15 of 32 PageID #: 5173




                         EXHIBIT 9
        Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 16 of 32 PageID #: 5174


Andrea.Cheek

From:                             Mark.Lezama
Sent:                             Thursday, June 11, 2020 3:54 AM
To:                               Carson, Charles C.
Cc:                               Samuels, Andrew; jying@mnat.com; Swope, Michael; Lesovitz, Jeffrey; Guest-TekDE;
                                  Nomadix.Guest-Tek; Andrea.Cheek; Dorsney, Kenneth L.
Subject:                          RE: Guest Tek v. Nomadix (Delaware)


Chuck,

We disagree with your assessment that Guest Tek has identified meaningful, specific examples of documents not
produced, your characterization that Nomadix has refused to address Guest Tek’s points, and the implicit premise that
your demand was designed to productively advance the discovery discussion and narrow issues.

As I have noted, the parties need to find a more productive way to discuss these issues. To that end, and consistent with
my last e-mail, we expect to write further today with some information that we think will meaningfully advance the
discussion on specific requests for production. We are waiting on some input from the client that I hope to receive by
the end of the day. Guest Tek is of course free to contact the Court and represent that it believes the parties are at an
impasse. But in our view both the parties and the Court would be better served if Guest Tek waited to hear what
Nomadix has to say.

Mark Lezama
Partner
mark.lezama@knobbe.com
949-721-5362 Direct

Knobbe Martens
2040 Main St., 14th Fl.
Irvine, CA 92614
www.knobbe.com/mark-lezama




From: Carson, Charles C. <ccarson@bakerlaw.com>
Sent: Tuesday, June 9, 2020 8:15 AM
To: Mark.Lezama <Mark.Lezama@knobbe.com>
Cc: Samuels, Andrew <asamuels@bakerlaw.com>; jying@mnat.com; Swope, Michael <MSwope@bakerlaw.com>;
Lesovitz, Jeffrey <JLesovitz@bakerlaw.com>; Guest-TekDE <Guest-TekDE@bakerlaw.com>; Nomadix.Guest-Tek
<Nomadix.Guest-Tek@knobbe.com>; Andrea.Cheek <Andrea.Cheek@knobbe.com>; Dorsney, Kenneth L.
<KDorsney@morrisjames.com>
Subject: RE: Guest Tek v. Nomadix (Delaware)

Mark,

As reflected in our written correspondence regarding Nomadix’s document production, we have identified over 30
specific examples of documents that Nomadix has failed to produce. To date, Nomadix has refused to address any of
these specific examples, either to identify by bates number where the documents have been produced (either in the
Delaware or California actions) or to assert that no such documents exist. Your vague indication that Nomadix will
provide “some more targeted comments next week” – which, based on past experience, no doubt means we can expect
an incomplete and inadequate partial response late this Friday evening – is insufficient. If Nomadix intends to address
these issues individually and with specificity, we request that it do so in full no later than COB tomorrow. If we don’t

                                                            1
       Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 17 of 32 PageID #: 5175
have a detailed document-specific response that includes citations to specific bates ranges or other targeted document
citations by then, we will have our local counsel reach out to coordinate a call to the Court on Thursday.

Regards,
Chuck

From: Mark.Lezama <Mark.Lezama@knobbe.com>
Sent: Friday, June 5, 2020 9:20 PM
To: Carson, Charles C. <ccarson@bakerlaw.com>
Cc: Samuels, Andrew <asamuels@bakerlaw.com>; jying@mnat.com; Swope, Michael <MSwope@bakerlaw.com>;
Lesovitz, Jeffrey <JLesovitz@bakerlaw.com>; Guest-TekDE <Guest-TekDE@bakerlaw.com>; Nomadix.Guest-Tek
<Nomadix.Guest-Tek@knobbe.com>; Andrea.Cheek <Andrea.Cheek@knobbe.com>; Dorsney, Kenneth L.
<KDorsney@morrisjames.com>
Subject: RE: Guest Tek v. Nomadix (Delaware)

Chuck,

Thanks for confirming that Guest Tek will supplement its infringement contentions by June 30 with discussion of specific
references to source code. Nomadix’s consent to Dr. Reiher reviewing source code was premised on receiving
supplementation in June that addresses Nomadix’s concerns with Guest Tek’s contentions, including with detailed
discussion of specific citations to the source code. We therefore take your e-mail to mean that Guest Tek will address all
the concerns Nomadix raised in Andrea’s May 12 letter, including: eliminating internal inconsistencies; replacing
ambiguous contentions with unambiguous, specific contentions; supporting Guest Tek’s assertions with detailed
discussion of, and pinpoint citations to, source code so that Guest Tek’s contentions do not rest on conclusory
assertions; producing the testing Guest Tek is relying on and explaining exactly how it supports its contentions; and
identifying the specific acts, persons, and context for each theory of infringement. If we misunderstand Guest Tek’s
intentions, please let us know right away. Nomadix would raise these issues with the Court immediately but for its
understanding that Guest Tek’s supplementation will resolve these issues.

We disagree with the assertions in your e-mail. In particular, it is not clear to us that the parties are at an impasse on
Nomadix’s document production or that the parties’ discussions have revealed sufficiently specific disagreements to
make a motion a productive exercise. Guest Tek just recently agreed to Nomadix’s offer to use documents produced in
the California litigation in this case, and that production includes documents Guest Tek seeks in this case. Moreover, for
many requests Guest Tek acknowledges that Nomadix has produced responsive documents and does not identify any
basis for believing additional responsive documents exist, yet Guest Tek suggests Nomadix’s production is incomplete.
While we recognize that we have made this observation before and Guest Tek has disagreed, it does not seem to us that
the parties are at an impasse so much as they need to find a way to discuss these issues more productively. To that end,
we intend to provide some more targeted comments next week on issues Guest Tek has raised.

Best regards,

Mark Lezama
Partner
mark.lezama@knobbe.com
949-721-5362 Direct

Knobbe Martens
2040 Main St., 14th Fl.
Irvine, CA 92614
www.knobbe.com/mark-lezama




                                                            2
     Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 18 of 32 PageID #: 5176

From: Carson, Charles C. <ccarson@bakerlaw.com>
Sent: Thursday, June 4, 2020 3:53 PM
To: Mark.Lezama <Mark.Lezama@knobbe.com>
Cc: Samuels, Andrew <asamuels@bakerlaw.com>; jying@mnat.com; Swope, Michael <MSwope@bakerlaw.com>;
Lesovitz, Jeffrey <JLesovitz@bakerlaw.com>; Guest-TekDE <Guest-TekDE@bakerlaw.com>; Nomadix.Guest-Tek
<Nomadix.Guest-Tek@knobbe.com>; Andrea.Cheek <Andrea.Cheek@knobbe.com>; Dorsney, Kenneth L.
<KDorsney@morrisjames.com>
Subject: RE: Guest Tek v. Nomadix (Delaware)

Mark,

Thank you for your letter dated June 2, 2020, responding in part to our letter dated May 13 and later follow-up
emails, all of which echoed concerns we’ve now raised for months regarding Nomadix’s document production.

First, thank you for agreeing to allow Dr. Reiher access to the Nomadix source code designated under the
protective order. Guest Tek will supplement its infringement contentions by June 30 to provide specific
references to the Nomadix source code and discussion of same. We note, however, that Guest Tek’s
supplementation of its infringement contentions and the development of its case more generally is hampered by
Nomadix’s continued refusal to produce documents in this case, which we have described with specificity to
you as further addressed below.

As for more recent versions of the source code, Guest Tek will supplement its paragraph 4(a) disclosures as you
suggest and then coordinate with Nomadix the logistics of adding the more recent versions of the code to the
laptop. We anticipate doing that immediately after Guest Tek’s June 30 supplementation.

Regarding Nomadix’s document production, the parties appear to be at an impasse. Contrary to your assertion
that Guest Tek has not identified specific documents it believes are missing from Nomadix’s production, this
information was in fact provided to you in our four-page May 13 letter, our subsequent May 21 email, in prior
correspondence dating back to 2019, and verbally during the parties’ multiple meet and confers. These are all
documents Nomadix agreed in its RFP responses to produce and has never asserted do not exist. Their absence
from Nomadix’s production and your refusal to address them with specificity in the parties’ discovery
correspondence, including your most recent June 2 letter, suggest that Nomadix has not searched for and
collected the documents. While you continue to assert vaguely that Nomadix’s production is “relevant and
responsive” and numbers in the “thousands” of documents, you have yet to identify by bates number any of the
specific documents we’ve identified as missing. Given the specificity we’ve already provided and your
insistence that Nomadix has met its discovery obligations and that its production is complete, we believe this
issue is now ripe for the Court’s resolution. Please let us know when your Delaware counsel is available to
reach out to chambers to schedule a discovery conference.

Regards,
Chuck


From: Mark.Lezama <Mark.Lezama@knobbe.com>
Sent: Tuesday, June 2, 2020 10:59 PM
To: Carson, Charles C. <ccarson@bakerlaw.com>
Cc: Samuels, Andrew <asamuels@bakerlaw.com>; jying@mnat.com; Swope, Michael <MSwope@bakerlaw.com>;
Lesovitz, Jeffrey <JLesovitz@bakerlaw.com>; Guest-TekDE <Guest-TekDE@bakerlaw.com>; Nomadix.Guest-Tek
<Nomadix.Guest-Tek@knobbe.com>; Andrea.Cheek <Andrea.Cheek@knobbe.com>; Dorsney, Kenneth L.
<KDorsney@morrisjames.com>
Subject: RE: Guest Tek v. Nomadix (Delaware)

                                                       3
        Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 19 of 32 PageID #: 5177
Chuck,

I’m attaching a letter responding to your e-mails below, as well as regarding Dr. Reiher.

Best regards,

Mark Lezama
Partner
mark.lezama@knobbe.com
949-721-5362 Direct

Knobbe Martens
2040 Main St., 14th Fl.
Irvine, CA 92614
www.knobbe.com/mark-lezama




From: Carson, Charles C. <ccarson@bakerlaw.com>
Sent: Thursday, May 28, 2020 1:08 PM
To: Mark.Lezama <Mark.Lezama@knobbe.com>
Cc: Samuels, Andrew <asamuels@bakerlaw.com>; jying@mnat.com; Swope, Michael <MSwope@bakerlaw.com>;
Lesovitz, Jeffrey <JLesovitz@bakerlaw.com>; Guest-TekDE <Guest-TekDE@bakerlaw.com>; Nomadix.Guest-Tek
<Nomadix.Guest-Tek@knobbe.com>; Andrea.Cheek <Andrea.Cheek@knobbe.com>; Dorsney, Kenneth L.
<KDorsney@morrisjames.com>
Subject: RE: Guest Tek v. Nomadix (Delaware)

Mark,

As you are aware, our ability to review the Nomadix source code in our Seattle office has been severely constrained over
the course of the last three months in light of the restrictions associated with the COVID-19 pandemic, which closed our
Seattle office. While the office remains closed, we were able to briefly review the code this week and have confirmed
that in fact versions 8.7 through 8.11 were provided to us. We do not, however, have versions 8.12 or 8.13 and request
that those versions of the code be provided to us no later than June 5 as requested below.

Thank you,
Chuck

From: Carson, Charles C.
Sent: Thursday, May 21, 2020 5:13 PM
To: 'Mark.Lezama' <Mark.Lezama@knobbe.com>
Cc: Samuels, Andrew <asamuels@bakerlaw.com>; jying@mnat.com; Swope, Michael <MSwope@bakerlaw.com>;
Lesovitz, Jeffrey <JLesovitz@bakerlaw.com>; Guest-TekDE <Guest-TekDE@bakerlaw.com>; Nomadix.Guest-Tek
<Nomadix.Guest-Tek@knobbe.com>; Andrea.Cheek <Andrea.Cheek@knobbe.com>; Dorsney, Kenneth L.
<KDorsney@morrisjames.com>
Subject: RE: Guest Tek v. Nomadix (Delaware)

Mark,

We have similarly yet to hear from Nomadix on the serious discovery issues Guest Tek has identified, not only in the last
two weeks but dating back months.

As Guest Tek has repeatedly brought to your attention, Nomadix’s discovery responses and document productions in
this case demonstrate a failure by Nomadix to meet its discovery and disclosure obligations. For example, we have on

                                                             4
      Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 20 of 32 PageID #: 5178
multiple occasions raised the fact that the vast majority of Nomadix’s documents—i.e., nearly the entirety of the
200,000 page production last year—appear to have been recycled from an old case and, as such, appear to relate to
Nomadix gateway models from years ago that are not accused in this case. Further, because Nomadix failed to provide
metadata for these documents that could be used to date them, it has taken Guest Tek months to wade through this
voluminous production in an effort to confirm its apparent non-responsiveness to Guest Tek’s requests. Even Nomadix’s
most recent Feb 2020 production consists almost exclusively of documents dated more than a decade ago.

In terms of technical documents addressing the accused functionality in the particular gateway models at issue, the only
Nomadix production that appears to have any relevance is its initial “core technical” production served prior to Guest
Tek’s document requests. That production consisted of source code and 374 documents. Even there, however, nearly
100 of the documents are duplicates (or very near duplicates), and many documents again relate to older Nomadix
boxes that are not accused. To provide a more concrete example of the deficiencies in Nomadix’s production (and as
described to you in our May 13 letter to which you have not responded), it appears Nomadix has produced only a
handful of internal documents that relate to the core accused functionality with respect to the bandwidth patents in this
case—i.e., documents addressing class-based queueing, weighted fair queueing and the shared unused features of the
Nomadix product. In addition, Nomadix has failed to supplement its core technical production to account for the
additional functionality accused as part of the subsequently added ’599 and ’681 patent claims. Finally, notwithstanding
Guest Tek’s paragraph 4(a) disclosures, which specifically identified versions 8.7, 8.8, 8.9, 8.10, and 8.11 of the code,
Nomadix has produced only the version 8.8 code and has further failed to supplement its production to include the
more recent versions 8.12 and 8.13 of the code.

Given the above, Guest Tek finds it inappropriate for Nomadix to have sat on Guest Tek’s infringement contentions for
eight months and now suddenly demand immediate supplementation. Guest Tek intends to supplement its contentions
in due course, but will not do so without the benefit of the discovery to which it is entitled and that Nomadix has long
ago agreed to produce but has thus far failed to do so. We request that Nomadix fully address the deficiencies
summarized above, in Guest Tek’s May 13 letter, and in Guest Tek’s prior correspondence no later than June 5.

Regarding the schedule, we are consulting with our client regarding Nomadix’s requested two-month extension and will
get back to you.

Regards,
Chuck



From: Mark.Lezama <Mark.Lezama@knobbe.com>
Sent: Wednesday, May 20, 2020 7:32 PM
To: Carson, Charles C. <ccarson@bakerlaw.com>
Cc: Samuels, Andrew <asamuels@bakerlaw.com>; jying@mnat.com; Swope, Michael <MSwope@bakerlaw.com>; Rocci,
Steven <SRocci@bakerlaw.com>; Guest-TekDE <Guest-TekDE@bakerlaw.com>; Nomadix.Guest-Tek <Nomadix.Guest-
Tek@knobbe.com>; Andrea.Cheek <Andrea.Cheek@knobbe.com>; Dorsney, Kenneth L. <KDorsney@morrisjames.com>
Subject: RE: Guest Tek v. Nomadix (Delaware)

Chuck,

We have yet to hear from Guest Tek on any of the serious discovery issues Nomadix has written on in the last two
weeks. Among several others, these issues include Guest Tek’s starkly deficient infringement contentions and whether
Guest Tek will be waiving privilege in connection with the inequitable-conduct claims. With fact discovery closing in two
months, these issues need to be resolved immediately. Moreover, the parties need to start scheduling depositions
beginning in June and running through July. The parties agreed that all depositions of party witnesses would take place
in the United States, yet Guest Tek represented to the California court that, in light of travel restrictions on its witnesses
due to the coronavirus, the June trial in that case needed to be postponed to August. Unless Guest Tek is prepared to
change positions on travel of its witnesses and is also prepared to immediately address the deficiencies and other
                                                               5
        Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 21 of 32 PageID #: 5179
discovery issues Nomadix has raised, it seems that Guest Tek’s positions require extending the case schedule by another
two months. Please let us know Guest Tek’s position.

Best regards,

Mark Lezama
Partner
mark.lezama@knobbe.com
949-721-5362 Direct

Knobbe Martens
2040 Main St., 14th Fl.
Irvine, CA 92614
www.knobbe.com/mark-lezama




From: Mark.Lezama <Mark.Lezama@knobbe.com>
Sent: Tuesday, May 19, 2020 6:57 PM
To: Carson, Charles C. <ccarson@bakerlaw.com>
Cc: Samuels, Andrew <asamuels@bakerlaw.com>; jying@mnat.com; Swope, Michael <MSwope@bakerlaw.com>; Rocci,
Steven <SRocci@bakerlaw.com>; Guest-TekDE <Guest-TekDE@bakerlaw.com>; Nomadix.Guest-Tek <Nomadix.Guest-
Tek@knobbe.com>; Andrea.Cheek <Andrea.Cheek@knobbe.com>; Dorsney, Kenneth L. <KDorsney@morrisjames.com>
Subject: RE: Guest Tek v. Nomadix (Delaware)

Chuck,

While we understand your arguments, we don’t agree that they are germane or meritorious; in particular, your
suggestion about Nomadix’s motivation is unproductive.

As we consider your comments and discuss with our client, we are still waiting for Guest Tek to confirm that, by May 25,
it will supplement its infringement contentions to address the concerns Nomadix has raised. Please respond on that
front, which will help advance the discussion on Dr. Reiher.

Best regards,

Mark Lezama
Partner
mark.lezama@knobbe.com
949-721-5362 Direct

Knobbe Martens
2040 Main St., 14th Fl.
Irvine, CA 92614
www.knobbe.com/mark-lezama




From: Carson, Charles C. <ccarson@bakerlaw.com>
Sent: Tuesday, May 19, 2020 5:27 PM
To: Mark.Lezama <Mark.Lezama@knobbe.com>
Cc: Samuels, Andrew <asamuels@bakerlaw.com>; jying@mnat.com; Swope, Michael <MSwope@bakerlaw.com>; Rocci,
Steven <SRocci@bakerlaw.com>; Guest-TekDE <Guest-TekDE@bakerlaw.com>; Nomadix.Guest-Tek <Nomadix.Guest-
Tek@knobbe.com>; Andrea.Cheek <Andrea.Cheek@knobbe.com>; Dorsney, Kenneth L. <KDorsney@morrisjames.com>
Subject: RE: Guest Tek v. Nomadix (Delaware)

Mark,
                                                           6
       Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 22 of 32 PageID #: 5180


Thank you for your email. When the parties negotiated the protective order, there was a single family of asserted
patents in the case. Now there are three. In addition, the purpose of the protective order provision limiting the
disclosure of source code to two experts without prior consent would not be frustrated here given that Dr. Reiher
already has access to the same Nomadix code through the Canadian litigation. Further, given Dr. Reiher’s familiarity
with the source code and the Canadian counterpart to the asserted 681 patent, as well as the prior art that Nomadix is
asserting in both cases, Guest should be allowed to engage Dr. Reiher to serve as an expert with respect to the 681
patent in Delaware. In light of all of the above, it would appear that Nomadix’s only motivation in objecting to Dr.
Reiher’s access to the Nomadix code as part of the Delaware action would be to prejudice Guest Tek’s ability to
efficiently and cost-effectively litigate its case in Delaware.

Please let us know by this Friday whether Nomadix will consent to Dr. Rieher’s access to the source code so that Guest
Tek, if necessary, can contact the Court and request a hearing to resolve the matter.

Regards,
Chuck

From: Mark.Lezama <Mark.Lezama@knobbe.com>
Sent: Tuesday, May 19, 2020 7:07 PM
To: Carson, Charles C. <ccarson@bakerlaw.com>
Cc: Samuels, Andrew <asamuels@bakerlaw.com>; jying@mnat.com; Swope, Michael <MSwope@bakerlaw.com>; Rocci,
Steven <SRocci@bakerlaw.com>; Guest-TekDE <Guest-TekDE@bakerlaw.com>; Nomadix.Guest-Tek <Nomadix.Guest-
Tek@knobbe.com>; Andrea.Cheek <Andrea.Cheek@knobbe.com>; Dorsney, Kenneth L. <KDorsney@morrisjames.com>
Subject: RE: Guest Tek v. Nomadix (Delaware)


[External Email: Use caution when clicking on links or opening attachments.]

Charles,

Since Guest Tek has already identified Mr. Gauthier and Dr. Dordal to review source code, Guest Tek cannot share
Nomadix’s source code with Dr. Reiher without Nomadix’s consent or the Court’s permission. Nomadix does not consent
at this time. If you can explain why Guest Tek needs Dr. Reiher to review as well, we would be happy to reconsider.

Best regards,

Mark Lezama
Partner
mark.lezama@knobbe.com
949-721-5362 Direct

Knobbe Martens
2040 Main St., 14th Fl.
Irvine, CA 92614
www.knobbe.com/mark-lezama




From: Carson, Charles C. <ccarson@bakerlaw.com>
Sent: Friday, May 15, 2020 2:15 PM
To: Andrea.Cheek <Andrea.Cheek@knobbe.com>; Mark.Lezama <Mark.Lezama@knobbe.com>; Dorsney, Kenneth L.
<KDorsney@morrisjames.com>; Nomadix.Guest-Tek <Nomadix.Guest-Tek@knobbe.com>
Cc: Samuels, Andrew <asamuels@bakerlaw.com>; jying@mnat.com; Swope, Michael <MSwope@bakerlaw.com>; Rocci,


                                                           7
         Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 23 of 32 PageID #: 5181
Steven <SRocci@bakerlaw.com>; Guest-TekDE <Guest-TekDE@bakerlaw.com>
Subject: Guest Tek v. Nomadix (Delaware)

Counsel:

Pursuant to Section 2.5 of the Protective Order in this case (D.I. 35), please find attached the CV of Dr. Peter
Reiher, as well as a signed copy of Exhibit A to the Protective Order. In addition to Francois Gauthier and
Peter Dordal, whom we have previously identified to you, Guest Tek intends to have Dr. Reiher review
HIGHLY CONFIDENTIAL – SOURCE CODE – RESTRICTED ACCESS ONLY material pursuant to the
Protective Order.

Dr. Reiher is employed as an Adjunct Professor at UCLA. His address is:

Peter Reiher
2195 Stradella Road
Los Angeles, CA 90077

Dr. Reiher’s engagements for the past three years are as follows:

          Guest Tek Interactive Entertainment Ltd. v. Nomadix, Inc., Canadian Federal Court Action No. T-448-
           17
          Sharp v. Bercerra, Case No. 2:18-cv-02317, E.D. Calif
          Gill v. C.R. Laurence Co., Inc, Case No. BC611501, Sup. Ct. Calif, Los Angeles

Regards,

Charles Carson
Counsel


Washington Square
1050 Connecticut Ave, N.W. | Suite 1100
Washington, DC 20036-5403
T +1.202.861.1771

ccarson@bakerlaw.com
bakerlaw.com




This email is intended only for the use of the party to which it is
addressed and may contain information that is privileged,
confidential, or protected by law. If you are not the intended
recipient you are hereby notified that any dissemination, copying
or distribution of this email or its contents is strictly prohibited.
If you have received this message in error, please notify us immediately
by replying to the message and deleting it from your computer.

Any tax advice in this email is for information purposes only. The content
of this email is limited to the matters specifically addressed herein
and may not contain a full description of all relevant facts or a
complete analysis of all relevant issues or authorities.

Internet communications are not assured to be secure or clear of
inaccuracies as information could be intercepted, corrupted, lost,
destroyed, arrive late or incomplete, or contain viruses. Therefore,

                                                                             8
        Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 24 of 32 PageID #: 5182
we do not accept responsibility for any errors or omissions that are
present in this email, or any attachment, that have arisen as a result
of e-mail transmission.



NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information.
Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender
by reply email and destroy all copies of the original message.




NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information.
Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender
by reply email and destroy all copies of the original message.




NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information.
Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender
by reply email and destroy all copies of the original message.




NOTICE: This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information.
Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender
by reply email and destroy all copies of the original message.




                                                                         9
Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 25 of 32 PageID #: 5183




                        EXHIBIT 10
  Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 26 of 32 PageID #: 5184




                                                                                   2040 Main St., 14th Fl., Irvine, CA 92614
                                                                                                           T (949) 760-0404

                                                                                                         Mark Lezama
                                                                                              mark.lezama@knobbe.com

June 12, 2020


VIA E-MAIL

Charles C. Carson
Baker & Hostetler LLP
Washington Square, Suite 1100
1050 Connecticut Avenue, N.W.
Washington, DC 20036


Re:     Guest Tek Interactive Entertainment Ltd. v. Nomadix Inc.,
        Civil Action No. 18-1394-RGA

Dear Charles:

I’m writing to continue the parties’ discussion of the issues raised in your May 13 letter and subsequent e-mails
regarding Nomadix’s document production. As we have noted previously, Nomadix disagrees with many
assertions in your correspondence.

I’ll start with some high-level remarks. First, it is incongruous that Guest Tek has raised so many putative
concerns with Nomadix’s document production when Nomadix has produced roughly 15 times as many
documents as Guest Tek. It is likewise incongruous that Guest Tek seeks more documents from Nomadix even
as it complains that Nomadix has produced too many documents.

Guest Tek tries to avoid the inconsistency in its positions by asserting that Nomadix’s production has not been
responsive to Guest Tek’s requests. That is demonstrably false. Many documents you assert are non-responsive
are responsive to at least RFPs 2, 9, 14, 24, 26, 30, 31, 33, 47, 50–54, and 56–63. For example, Nomadix’s
production of approximately 80,000 pages of individual purchase invoices was specifically responsive to Guest
Tek’s RFP 31, which sought “[a]ll documents and things that refer or relate to, or embody, the sale by Nomadix of
any Accused Product, including . . . invoices . . . .” Guest Tek’s continued complaints regarding the volume of
Nomadix’s production, which is directly responsive to Guest Tek’s broad document requests, are unwarranted.

Especially because they are unfounded, Guest Tek’s complaints about the volume of Nomadix’s production and
its responsiveness are in tension with its demand that Nomadix represent that no more documents exist in any of
the numerous broad, sweeping categories of documents Guest Tek has identified. Nomadix has conducted
diligent searches in response to Guest Tek’s requests and has already produced hundreds of thousands of pages
of responsive documents. Nomadix did not withhold any nonprivileged documents it found in its searches. But to
make the unqualified representation Guest Tek has asked for—that there is not a single additional responsive
document in Nomadix’s possession in the categories Guest Tek has identified—would require not just further
searching but further broad open-ended searching not proportional to the needs of the case that would sweep in
numerous documents of debatable relevance. Producing even more documents found in such disproportionate
searching would then invite further allegations from Guest Tek of a document dump. The Federal Rules do not
require Nomadix to conduct discovery in this manner. To help Nomadix conduct more targeted searching,
Nomadix has asked Guest Tek to focus on specific documents it has a verifiable basis for believing exist and are
not produced, but Guest Tek has not done so.

Despite Guest Tek’s lack of cooperation, and despite the already substantial production Nomadix has made,
Nomadix has been conducting additional searches consistent with the parties’ ongoing obligations to supplement
discovery. Nomadix has identified additional documents to produce and expects to identify a few more in the next
week as it concludes this round of searches. We expect to produce these documents by the first week of July.
  Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 27 of 32 PageID #: 5185
                                                                                                       Charles C. Carson
                                                                                                                  Page 2




The production will include documents falling under some of the “Financial” and “Technical” categories identified
in your May 13 letter.

Additionally, Guest Tek recently agreed to Nomadix’s proposal from four months ago that documents produced in
the California litigation be deemed usable in this case as well. Yet in your letter Guest Tek plainly does not
consider the numerous documents Nomadix produced in the California litigation that are also responsive to Guest
Tek’s requests for production in this case.

Below, I comment more specifically on particular RFPs.

“Financial” Documents

In your May 13 letter, Guest Tek asks for numerous categories of documents that Guest Tek did not request in its
requests for production. Nomadix does not agree to search for such documents absent a proper Rule 34 request.
Non-exhaustive examples of the broadening of requests for production in your letter include:

    •   “Third-party information related to the market for the products at issue including trade publications,
        articles in trade journals, trade association studies, market studies, etc.”; Guest Tek cites RFP 41 as
        purportedly requesting these documents, but RFP 41 merely seeks “market forecasts or market analyses
        made by or for Nomadix”;

    •   “strategic plans” and “competitive analyses,” which are not requested in the cited RFPs (Nos. 41 and 48);

    •   “price lists,” which are not requested in the cited RFPs (Nos. 9, 16, 33); and

    •   “documents reflecting product costs (e.g., COGS) including, but not limited to, information outlining
        production/development costs, material costs, labor costs, fixed costs, and variable costs” and “cost
        variances (e.g., price, quantity, labor),” which are not covered by the cited RFPs (Nos. 36, 37, 42).

To the extent the RFPs you cite in your letter do encompass the other categories of documents you list, and to the
extent responsive documents have not already been produced in the California litigation, Nomadix’s next
production (again, expected by the first week in July) will address the responsive documents located after a
reasonable, proportional search consistent with any objections Nomadix has stated.

“Technical” Documents

    •   Source Code. Guest Tek seeks additional, newer versions of source code that have not yet been
        accused of infringement. The parties have agreed on a path forward in other correspondence.

    •   RFPs 2, 4, 6, 61, 62, 69, 70, 71. Guest Tek generally acknowledges Nomadix has produced responsive
        documents. In some cases, Guest Tek seeks documents relating to products or versions not yet accused
        of infringement; when Guest Tek updates its list of accused products, Nomadix will revisit these document
        requests. To the extent Guest Tek seeks additional types of documents, it should review the production in
        the California case, which includes, for example, design and development documents, documents
        referencing Guest Tek and OVI, and manuals for Nomadix products. To the extent your letter indicates
        Guest Tek seeks additional documents, conducting proportional searches for additional relevant
        documents will depend on Guest Tek’s infringement theories. Nomadix has identified numerous
        deficiencies in Guest Tek’s contentions, and Guest Tek has agreed to address those concerns by
        June 30. Nomadix will therefore revisit its production relating to these RFPs after it has a chance to
        review Guest Tek’s supplemental infringement contentions and has an understanding of what exactly in
        Nomadix’s products Guest Tek is accusing of infringement.

    •   RFPs 26, 28. In your May 13 letter, Guest Tek seeks “documents provided to or received from third
        parties that relate to potential changes to the operation, design, production or function of the accused
        products or any other correspondence with third parties addressing any required technical features,
        specifications, or features or the accused products.” Your reference to “third parties” generally is broader
Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 28 of 32 PageID #: 5186
                                                                                                 Charles C. Carson
                                                                                                            Page 3




    than RFPs 26 and 28, which are limited to specific types of third parties like manufacturers and suppliers.
    Nomadix has conducted a reasonable and proportional search for the documents you identify that fall
    within the scope of RFPs 26 and 28 and has not located any additional such documents.



                                                         Sincerely,




                                                         Mark Lezama
Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 29 of 32 PageID #: 5187




                        EXHIBIT 11
Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 30 of 32 PageID #: 5188
Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 31 of 32 PageID #: 5189
Case 1:18-cv-01394-RGA Document 117 Filed 09/03/20 Page 32 of 32 PageID #: 5190
